      Case 4:19-cv-04692 Document 18 Filed on 10/05/20 in TXSD Page 1 of 3
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                               October 05, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

WILLIAM DEXTER WHITE,                           §
                                                §
                       Petitioner,              §
                                                §
VS.                                             §           CIVIL ACTION NO. H-19-4692
                                                §
BOBBY LUMPKIN,                                  §
                                                §
                       Respondent.              §

                                MEMORANDUM AND ORDER

       Texas state inmate William Dexter White, representing himself, has filed a petition for a

writ of habeas corpus. White challenges the withdrawal of his parole. On May 17, 2018, the Texas

Board of Pardons and Parole granted White release to parole upon completion of a rehabilitation

program. (Docket Entry No. 11, Exhibit B). On January 17, 2019, before White was released, the

Board voted to withdraw the grant of parole based on new information. Id. White unsuccessfully

challenged the parole withdrawal in a state habeas corpus application. In this federal petition, he

alleges that the Board denied him due process by failing to provide him notice of the withdrawal

vote, failing to allow his attorney to present information, and basing the withdrawal on false

information.

       The federal habeas corpus statute allows this court to:

               entertain an application for a writ of habeas corpus in behalf of a
               person in custody pursuant to the judgment of a State court only on
               the ground that he is in custody in violation of the Constitution or
               laws or treaties of the United States.

28 U.S.C. § 2254(a).

       A prisoner has no right to release on parole, which is in the parole board’s discretion. See

TEX. GOV’T CODE ANN. § 508.141. “Because it is entirely speculative whether a prisoner will be
      Case 4:19-cv-04692 Document 18 Filed on 10/05/20 in TXSD Page 2 of 3




released on parole, . . . ‘there is no constitutional expectancy of parole in Texas.’ [Madison v.

Parker], [104 F.3d 765,] 768 [(5th Cir. 1997)].” Malchi v. Thaler, 211 F.3d 953, 957 (5th Cir.

2000). “It is . . . axiomatic that because Texas prisoners have no protected liberty interest in parole

they cannot mount a challenge against any state parole review procedure on procedural (or

substantive) Due Process grounds.” Johnson v. Rodriguez, 110 F.3d 299, 308 (5th Cir. 1997).

White has no constitutional right to parole, and he fails to raise a ground for habeas corpus relief.

        White has not requested a certificate of appealability, but this court may determine whether

he is entitled to this relief. See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000) (“It is

perfectly lawful” for a district court to deny a certificate on its own.). A certificate of appealability

may issue only if the petitioner has made a “substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2); see also United States v. Kimler, 150 F.3d 429, 431 (5th Cir. 1998).

A petitioner “makes a substantial showing when he demonstrates that his application involves

issues that are debatable among jurists of reason, that another court could resolve the issues

differently, or that the issues are suitable enough to deserve encouragement to proceed further.”

Hernandez v. Johnson, 213 F.3d 243, 248 (5th Cir. 2000). The Supreme Court has stated that:

                [w]here a district court has rejected the constitutional claims on the
                merits, the showing required to satisfy § 2253(c) is straightforward:
                The petitioner must demonstrate that reasonable jurists would find
                the district court’s assessment of the constitutional claims debatable
                or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000). This court has carefully considered the petition and

concludes that jurists of reason would agree that White has not stated a claim for habeas corpus

relief. White has failed to make a “substantial showing of the denial of a constitutional right,” 28

U.S.C. § 2253(c)(2), and he is not entitled to a certificate of appealability.




                                                   2
     Case 4:19-cv-04692 Document 18 Filed on 10/05/20 in TXSD Page 3 of 3




       White’s motion for summary judgment, (Docket Entry No. 14), is denied, his petition for

a writ of habeas corpus, (Docket Entry No. 1), is dismissed with prejudice, and no certificate of

appealability is issued. All other pending motions are denied as moot.

              SIGNED on October 5, 2020, at Houston, Texas.



                                            _______________________________________
                                                        Lee H. Rosenthal
                                                Chief United States District Judge




                                               3
